Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 6/22/2021 has been entered.  Claims 2 and 9 were cancelled.  Claims 1, 8, 10-12, 18 and 20 were amended.  Claims 1, 3-8 and 10-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-8, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pederson et al. (9,149,044; October 6, 2015).
Applicant’s Invention
Applicant claims a method of reducing, delaying and/or controlling resistance of a pest to one or more plant traits comprising treating a seed, a plant, or a plant part with one or more compositions comprising a) fluopyram and/or an oxide thereof; b) clothianidin; and c) Bacillus firmus. (claim 1)
Applicant also claims a method of improving plant yield comprising treating a seed, a plant or a plant part with one or more compositions comprising a) fluopyram and/or an oxide thereof; b) clothianidin; and c) Bacillus firmus. (claim 20)
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 1, 8 and 20 of the instant application, Pederson et al. teach combinations of agricultural ingredients comprising I) a nematode-antagonistic biocontrol agent and II) one or more agents selected from a fungicide, an insecticide and a bacterium of the genus Bacillus (abstract).  Fluopyram is a preferred fungicide (column 4, lines 19-23).  Clothianidin is a preferred is insecticide (column 4, lines 30-32).  The preferred bacterium is Bacillus firmus CNCM 1-1582 (column 5, lines 1-3; limitation of claim 18).  The mixtures can include 3 or more active ingredients with Bacillus firmus and clothianidin as required ingredients (column 8, lines 22-27).   The compositions may demonstrate synergistic activity compared to the activity of the individual ingredients in the combination (column 10, lines 65-67).  The compositions are used in methods of controlling of pests on a plant and improving yield of a plant (column 11, lines 3-35).  With respect to claims 1 and 9, Pederson et al. teach pests treated with the compositions include Heterodera glycines, soybean cyst nematodes (column 12, lines 19-56).  With respect to claim 5-7, Pederson et al. teach the preferred propagation material is seed from plants selected from soybean, tobacco, cotton, potato, canola and peanut, including crops which have been transformed by recombinant DNA techniques (column 14, line 56; column 16, lines 4-43).  With respect to claims 3 and 4, Pederson et al. teach that seed treatments are applied at a rate of 0.01-2 mg ai/seed (column 19, lines 29-36).  The mass ratio any two ingredients is selected to give synergistic action and include ratios ranging from 100:1 to 1:100, preferably 1:1 (column 18, lines 35 through column 19, lines 1-3).
	
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Pedersen et al. do not show the specific combination of fluopyram, clothianidin and Bacillus firmus in a single formulation, however fluopyram is a preferred fungicide, clothianidin is a preferred insecticide that Pedersen et al. teach can be combined with Bacillus firmus. 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to use the teachings of Pedersen et al. and combine fluopyram, clothianidin and Bacillus firmus together to aid in controlling pests and improve plant yield with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Pedersen et al. to formulate a single formulation comprising fluopyram, clothianidin and Bacillus firmus because Pedersen et al. teach mixtures comprising 3 or more active ingredients including the specific combination of Bacillus firmus and clothianidin.  Pedersen et al. also teach that fluopyram is a preferred fungicide used in the formulation.  Therefore, one of ordinary skill in the art would have been motivated to combine fluopyram, clothianidin and Bacillus firmus and form a single formulation that can be used to control pests and improve plant yield by acting as a fungicide and insecticide.  

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
Applicant first argues that Pederson discloses 36 combinations which are preferred and one of ordinary skill would not have sought out alternative combinations.  The Examiner is not persuaded by this argument.  Pederson teach an embodiment wherein fluopyram is a preferred fungicide (column 5, lines 35-41), an embodiment wherein clothianidin is a preferred insecticide (column 5, lines 49-53; column 7, lines 43-45) and an embodiment with B. firmus (column 6, lines 12-16).  Furthermore, Pederson teaches mixtures of 3 or more active ingredients comprising the specific combination of clothianidin and B. firmus (column 8, lines 22-26).  Therefore, Pederson provides sufficient motivation for one of ordinary skill in the art to combine fluopyram, clothianidin and B. firmus in a single formulation with a reasonable expectation of success. 
Applicant next argues that Pederson does not suggest that the combinations reduce, delay and/or control resistance of Soybean Cyst nematodes.  The Examiner is not persuaded by this argument.  First, Pederson teach that the compositions are used in methods of controlling of pests on a plant and improving yield of a plant (column 11, lines 3-35).  Second, Pederson teach pests treated with the compositions include Heterodera glycines, soybean cyst nematodes (column 12, lines 19-56).  Therefore, Pederson clearly teaches methods of applying the combination composition to control soybean cyst nematodes.  
Applicant further argues specification discloses unexpected results because synergy has been demonstrated.  The Examiner is not persuaded by this argument.  Pederson teach that compositions may demonstrate synergistic activity compared to the activity of the individual ingredients in the combination (column 10, lines 65-67).  Since Pederson teaches synergistic compositions comprising B. firmus, fluopyram and clothianidin where known at the time of invention, one of ordinary skill would have had motivation to combine the components into a single formulations with a reasonable expectation of synergism.

Claims 10, 11, 14-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pederson et al. (9,149,044; October 6, 2015), as applied to claims 1, 3-8, 18 and 20, in further view of Gunduz et al. (Genetic and Phenotypic Analysis of Soybean mosaic virus Resistance in PI 88788 Soybean, The American Phytopathological Society, Vol. 94, No.7, 2004, pages 687-692).
Applicant’s Invention
Applicant claims a method of reducing, delaying and/or controlling resistance of a pest to one or more plant traits comprising treating a seed, a plant, or a plant part with one or more compositions comprising a) fluopyram and/or an oxide thereof; b) clothianidin; and c) Bacillus firmus. (claim 1)
Applicant also claims PI 88788 soybean seed comprising a) fluopyram and/or an oxide thereof; b) clothianidin; and c) Bacillus firmus. (claim 19)

Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Pederson et al. are addressed in the above 103 rejection.
	
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Pedersen et al. do not teach controlling soybean cyst nematode resistance to one or more plant traits in soy seeds after a second generation of soybean cyst nematode and after the third generation of soybean cyst nematode (claims 10 and 11).  Pedersen et al. also do not teach the specific plant trait is PI 88788 or Peking (claims 14-19).  It is for this reason that Gunduz et al. is joined.
Gunduz et al. teach resistance to soybean mosaic virus (SMV) was identified in PI 88788 soybean which is used to provide resistance in soybean cyst nematode and have inheritance resistance (abstract).  When PI 88788 was crossed with SMV-susceptible and SMV-resistant lines, such as Peking, were tested from generations 1 (G1) to generation 7 (G7) (page 688, paragraph 1-2).  The resistance conditioned by recessive genes that interfere with viral movement and viral accumulation are observed (page 691, paragraph 4).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Pendersen et al. and Gunduz et al. are drawn to methods of treating soybean cyst nematodes.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Pedersen et al. and Gunduz et al. to include treating PI 88788, or Peking soy after 2 or 3 generations with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Pedersen et al. and Gunduz et al. because the plant traits after 2 or 3 generations are known to effect viral movement and accumulation due to the recessive genes.  

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive for the reasons set forth in the response to arguments above.


Claims 12-15 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pederson et al. (9,149,044; October 6, 2015), as applied to claims 1-9, 18 and 20, in further view of Klink et al. (Syncytium gene expression in Glycine max [PI 88788] roots undergoing a resistant reaction to the parasitic nematode Heterodera glycines, Plant Physiology and Biochemistry 48, 2010, pages 176-193).
Applicant’s Invention
Applicant claims a method of reducing, delaying and/or controlling resistance of a pest to one or more plant traits comprising treating a seed, a plant, or a plant part with one or more compositions comprising a) fluopyram and/or an oxide thereof; b) clothianidin; and c) Bacillus firmus. (claim 1)
Applicant also claims PI 88788 soybean seed comprising a) fluopyram and/or an oxide thereof; b) clothianidin; and c) Bacillus firmus. (claim 19)
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Pederson et al. are addressed in the above 103 rejection.
	
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Pedersen et al. do not teach plants carry one or more genes selected from Rhg 1 and Rhg4 (claims 12 and 13).  Pedersen et al. also do not teach the specific plant trait is PI 88788 or Peking (claims 14, 15 and 19).  It is for this reason that Klink et al. is joined.
Klink et al. teach soybean cyst nematodes is a major pathogen of soybeans with plant trait PI 88788 (abstract).  The recessive genes involved in conferring resistance to soybean cyst nematodes include Rhg1 and Rhg4 (page 177, paragraph 1).  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Pendersen et al. and Klink et al. are drawn to methods of treating soybean cyst nematodes.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Pedersen et al. and Klink et al. to include treating PI 88788 soy and plants carrying Rhg1 and Rhg4 genes generations with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Pedersen et al. and Klink et al. because the plant traits Rhg1 and Rhg4 genes are associated with soy PI 88788 and were known to be involved in conferring resistance of soy to soybean cyst nematodes.  

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive for the reasons set forth in the response to arguments above.



Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617

/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617